Order modified by providing for a denial of the motion so far as it relates to the defendant Gerhard Lang Brewery and by limiting the bill of particulars as to defendants Sugarman to the matter of improvements, and as modified affirmed, without costs of this appeal to any party. Memorandum: In view of the separate defense of adverse possession pleaded by the defendant Gerhard Lang Brewery, we conclude that plaintiff is entitled to the particulars which it has demanded including those which relate to improvements. (Rustin v. Rustin, 228 App. Div. 839; Gubner v. Pillion, 231 id. 857. See, also, Carmody’s N. Y. Practice, vol. 8, pt. 1, p. 181.) All concur. (The order denies in part defendants’ motion to vacate plaintiff’s demand for a bill of particulars, in an action in ejectment.) Present -— Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.